EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John S. Nagy, Reg. No. 30,664; on December 1, 2021.

The application has been amended as follows: 
In claim 45, line 4, between “members” and “having”, -- each --  was inserted.

In line 11, “both” was deleted, and in its place, --each--  was inserted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  None of the prior art of record, alone or in combination, discloses a fastener comprising, inter alia: a first member; a second member being spaced apart a fixed distance from the first member; the first and second members each having first and second ends and one end of both the first member and the second member have a pointed tip and the pointed tips point in opposite directions; a connecting member attached to each of the first and 
For comparison to the present invention, prior-art reference Yeung et al. (U.S. Pat. App. Pub. App. No. 2006/0030884), for example, discloses a fastener for use in a mammalian body, comprising, inter alia: a first member; a second member; the first and second members having first and second ends and one end of both the first member and the second member have a pointed tip and the pointed tips point in opposite directions; and a connecting member fixed to each of the first and second members intermediate the first and second ends and extending between the first and second members; each of the first and second members having a longitudinal axis and a through channel along the axis and configured to be slidingly received on a tissue piercing deployment wire; and a plurality of longitudinal spaced vertical slots on the second member providing flexibility to the second member in a direction opposite the slots.  However, Yeung et al. do not disclose that the connecting member is immovably attached to each of the first and second members so that the first member remains spaced apart a fixed distance from the second member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oberlander (U.S. Pat. No. 6,554,852) teaches a fastener.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/JULIAN W WOO/Primary Examiner, Art Unit 3771